



Exhibit 10.21


    
DELUXE CORPORATION
PERFORMANCE SHARE
(Total Shareholder Return)
AWARD AGREEMENT
  
AWARDED TO
AWARD DATE
TARGET NUMBER OF SHARES
 
 
 



1.
The Award. Deluxe Corporation, a Minnesota corporation (“Deluxe“), hereby grants
to you as of the above Award Date the right to receive shares of Deluxe common
stock, par value $1.00 per share (the “Shares”) in the targeted quantity set
forth above (the “Target Award”) on the terms and conditions contained in this
Performance Share Award Agreement, including the Addendum and Schedules attached
hereto, this “Agreement”) and Deluxe’s 2017 Long Term Incentive Plan (the
“Plan“), a copy of which has been provided to you. The number of Shares that may
actually be earned and become eligible to vest pursuant to this Agreement can be
between 0% and 200% of the Target Number of Shares, but may not exceed 200% of
the Targeted Number of Shares specified above.



2.
Performance Period. The performance period for purposes of determining whether
[and to what extent] [and how many] Shares will be issued under a Performance
Award (as defined below) shall be the three-year period commencing on January 1
of the year in which this Award was granted (the “Performance Period”).



3.
Performance Goals. The performance goals for purposes of determining whether and
to what extent Shares will be issued under a Performance Award are set forth in
the attached Performance Goals Schedule.



4.
Vesting. Vesting of the Target Award shall occur if and to the extent that
performance goals are achieved, as set forth in the attached Performance Goals
Schedule and as determined and certified by the Committee in accordance with the
Plan after the end of the Performance Period. The number of Shares that vest, if
any, may be adjusted by the Committee to the extent permitted by this Agreement
and the Plan. The final vested award certified by the Committee is referred to
as the “Performance Award.”



5.
Distribution. Any Shares to be distributed under this Agreement shall be
distributed as soon as administratively practicable after certification of a
Performance Award by the Compensation Committee, but no later than two and
one-half months following the end of the Performance Period for which such
certification occurred. The Committee may, in its sole discretion, elect to pay
you the value of all or any portion of the Performance Award in cash, based upon
the closing price of a Share on the business day immediately prior to the date
of vesting. The Shares distributed to you under this Section, Section 7 or
Section 8 are referred to, collectively, as the “Distributed Shares.”



6.
Restrictions. Your rights in any Shares covered by this Agreement shall be
subject to the following restrictions during and after the Performance Period:



(a)
All Distributed Shares shall be subject to forfeiture to Deluxe as provided in
this Agreement and the Plan.



(b)
Until any Shares are distributed to you under Section 5, neither you nor anyone
claiming through you shall have any rights as a shareholder under this
Agreement, including the right to vote or to receive cash or non-cash dividends,
stock dividends, dividend equivalent payments or distributions.



(c)
You may not transfer, sell, assign, or pledge the right to receive the Shares,
other than by will or the laws of descent and distribution, or as otherwise
permitted by the Committee pursuant to the Plan, and any such attempted transfer
shall be void.



7.
Termination of Employment. Except as described in this Section or in Section 8,
in the event your employment is terminated prior to the payment of the
Performance Award, this Agreement and your rights to receive the Performance
Award or any Shares shall be immediately and irrevocably forfeited, unless your
termination occurs on or after the one year anniversary of commencement of the
Performance Period and is by reason of (a) involuntary termination without
Cause, (b) resignation for Good Reason, (c) death, (d) Disability, or (e)
Qualified Retirement (as those capitalized terms are defined in the Addendum to
this Agreement).



Ver. 2/18

--------------------------------------------------------------------------------





In the event your employment is terminated on or after the one year anniversary
of commencement of the Performance Period and prior to the end of the
Performance Period for any of the reasons (a) through (e) in the first paragraph
of this Section, you or your estate shall be entitled to receive a pro-rata
distribution (calculated based on the days elapsed in the Performance Period
prior to the employment termination date divided by the total days in the
Performance Period) of the Performance Award determined by the Committee, in its
sole discretion, upon completion of the Performance Period to be paid based on
the attached Performance Goals Schedule. In the event your employment is
terminated for any of the reasons (a) through (e) in the first paragraph of this
Section after completion of the Performance Period but prior to certification
and distribution of the Performance Award, you or your estate shall be entitled
to receive the Performance Award determined by the Committee upon completion of
the Performance Period to be distributed, in its sole discretion, based on the
attached Performance Goals Schedule. Such distribution will be made at the same
time that distributions are made to active employees.


8.
Change of Control. If, in connection with any Change of Control, the acquiring
Person, surviving or acquiring corporation or entity, or any Affiliate of such
corporation or entity, elects to assume the obligations of Deluxe under this
Agreement and to replace the Shares issuable under it with Equivalent
Replacement Securities, then all references herein to Shares shall thereafter be
deemed to refer to the Equivalent Replacement Securities issuable upon
attainment of Performance Goals, references to Deluxe shall thereafter be deemed
to refer to the issuer of such Equivalent Replacement Securities, and all other
terms of this Agreement shall continue in effect except as to the extent
modified by this Section 8.



If the Change of Control does not meet the continuation or replacement criteria
specified in this Section 8, then the value of the Target Award shall be
calculated based upon the value of a Share as of the closing price on the
business day immediately prior to the effective date of the Change of Control
and that amount shall become due and payable in cash, immediately upon the
Change of Control.


Nothing contained herein shall limit the authority of the Committee under
Section 4(c) of the Plan to make adjustments to the Shares subject to this
Agreement in the case of a transaction described in Section 4(c) of the Plan
that does not constitute a Change of Control.


9.
Income Taxes. You are liable for any federal and state income or other taxes
applicable upon the distribution to you of any Shares or other payments under
this Agreement, and you acknowledge that you should consult with your own tax
advisor regarding the applicable tax consequences. Upon the distribution of
Shares, you shall promptly pay to Deluxe in cash, or in previously acquired
shares of Deluxe common stock having a fair market value equal to the amount of
all applicable taxes required by Deluxe to be withheld or collected upon the
distribution of the Shares. In the alternative, prior to the end of the
Performance Period, you may direct Deluxe to withhold from Shares otherwise to
be distributed the number of Shares having a fair market value equal to the
amount of all applicable taxes required by Deluxe to be withheld upon the
distribution of the Shares. You acknowledge that no Shares will be distributed
to you, notwithstanding any Performance Award, unless and until you have
satisfied any obligation for withholding taxes as provided in this Agreement.

 
10. Forfeiture of Award and Award Gain Resulting from Certain Activities.
(a) If, at any time during the period commencing on the first day of the
Performance Period and ending 12 months after the date that you have received a
Performance Award, you engage in any Forfeiture Activity (as defined below)
then, in addition to any other rights the Company or its affiliates may have
against you, (i) your rights under this Agreement shall immediately terminate
effective as of the date any such activity first occurred, and (ii) the value of
any Distributed Shares or cash paid to you pursuant to this Agreement must be
paid to Deluxe within 30 days of demand by Deluxe. For purposes hereof, any such
value shall be determined by multiplying the number of Distributed Shares by the
higher of the closing price of a Share on the business day prior to the date of
vesting or the closing price on the business day prior to the date of repayment
or, to the extent the Performance Award was paid to you in cash, including any
payment pursuant to the penultimate paragraph of Section 8, the amount of cash
paid to you or on your behalf. The amount repaid shall not be reduced by any tax
withholding, whether paid in Shares or cash.


(b) As used herein, you shall be deemed to have engaged in a Forfeiture Activity
if, in violation of any Company policy or other term or condition of your
employment, you (i) directly or indirectly engage in any business activity on
your own behalf or as a partner, stockholder, director, trustee, officer,
consultant or otherwise of any person or entity which is directly in competition
with or competitive with any current business of the Company or you solicit,
entice or induce any employee or representative of the Company to engage in any
such activity, (ii) directly or indirectly solicit, entice or induce (or assist
any other person or entity in soliciting, enticing or inducing) any customer (or
agent, employee or consultant of any customer) with whom you had contact in the
course of your employment with the Company to deal with a competitor of the
Company, or (iii) fail to hold in a fiduciary capacity for the benefit of the
Company all confidential information, knowledge and data, including without
limitation customer lists and information, business plans and business strategy
(“Confidential Data”) relating in any way to the business of the Company.


(c) If any court of competent jurisdiction shall determine that the foregoing
forfeiture provisions are invalid in any respect, the court so holding may limit
such provisions in any manner which the court determines, such that the
provisions, as so limited, shall be enforceable against you.




Ver. 2/18

--------------------------------------------------------------------------------





(d) By accepting this Agreement, you consent to a deduction from any amounts the
Company owes you from time to time (including amounts owed to you as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to you by the Company), to the extent of the amounts you owe the
Company under the foregoing provisions. Whether or not the Company elects to
make any set-off in whole or in part, if the Company does not recover by means
of set-off the full amount you owe, calculated as set forth above, you agree to
pay immediately the unpaid balance to the Company.


(e) You will be released from the forfeiture provisions of subparagraph (b)(i)
in the event your employment with the Company has been involuntarily terminated
without Cause or you voluntarily terminate your employment with the Company for
Good Reason. Otherwise, you may be released from the foregoing forfeiture
provisions only if the Committee (or its duly appointed agent) determines in its
sole discretion that such action is in the best interests of Company.


(f) Nothing contained in this Section shall be construed to limit the provisions
of Section 6(h) of the Plan (dealing with recoupment of awards made to certain
officers of the Company), which are incorporated into this Agreement by this
reference.


11.
Terms and Conditions. This Agreement does not guarantee your continued
employment or alter the right of Deluxe or its Affiliates to terminate your
employment at any time. This Award is granted pursuant to the Plan and is
subject to its terms. In the event of any conflict between the provisions of
this Agreement and the Plan, the provisions of the Plan shall
govern.                                



By your acceptance of this performance share award, you agree to all of the
terms and conditions contained in this Agreement and in the Plan document. You
acknowledge that you have received and reviewed these documents and that they
set forth the entire agreement between you and Deluxe regarding your right to
the Shares pursuant to this Award Agreement.




DELUXE CORPORATION


By     




PARTICIPANT:


Name                         




Ver. 2/18

--------------------------------------------------------------------------------





ADDENDUM TO
PERFORMANCE SHARE AWARD AGREEMENT




For the purposes hereof the terms used herein shall have the following meanings:


"Affiliate" shall mean a company controlled directly or indirectly by Deluxe or
any acquiring Person. surviving or acquiring corporation or entity, where
"control" shall mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.


"Cause" shall mean (i) you have breached your obligations of confidentiality to
Deluxe or any of its Affiliates; (ii) you have otherwise failed to perform your
employment duties and do not cure such failure within thirty (30) days after
receipt of written notice thereof; (iii) you commit an act, or omit to take
action, in bad faith which results in material detriment to Deluxe or any of its
Affiliates; (iv) you have had excessive absences unrelated to illness or
vacation ("excessive" shall be defined in accordance with local employment
customs); (v) you have committed fraud, misappropriation, embezzlement or any
other act of dishonesty in connection with Deluxe or any of its Affiliates or
its or their businesses; (vi) you have been convicted or have pleaded guilty or
nolo contendere to criminal misconduct constituting a felony or a gross
misdemeanor, which gross misdemeanor involves a breach of ethics, moral
turpitude, or immoral or other conduct reflecting adversely upon the reputation
or interest of Deluxe or its Affiliates; (vii) your use of narcotics, liquor or
illicit drugs has had a detrimental effect on your performance of your
employment responsibilities; or (viii) you are in material default under any
agreement between you and Deluxe or any of its Affiliates following any
applicable notice and cure period.


A “Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:


(i) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation representing 30% or more of the combined voting
power of the Corporation’s then outstanding securities, excluding, at the time
of their original acquisition, from the calculation of securities beneficially
owned by such Person any securities acquired directly from the Corporation or
its Affiliates or in connection with a transaction described in clause (a) of
paragraph (iii) below; or
(ii) the individuals who at the date of your award election hereunder constitute
the Board and any new director (other than a director whose initial assumption
of office occurs within a year of and is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Corporation) whose
appointment or election by the Board or nomination for election by the
Corporation’s shareholders was approved or recommended by a vote of a majority
of the directors then still in office who either were directors at the date of
your award election hereunder or whose appointment, election or nomination for
election was previously so approved or recommended, cease for any reason to
constitute a majority thereof; or
(iii) the shareholders of the Corporation approve a plan of complete liquidation
of the Corporation or there is consummated an agreement for the sale or
disposition by the Corporation of all or substantially all the Corporation’s
assets, other than a sale or disposition by the Corporation of all or
substantially all of the Corporation’s assets to an entity, not more than 50% of
the combined voting power of the voting securities of which are owned by
shareholders of the Corporation in substantially the same proportions as their
ownership of the Corporation immediately prior to such sale.
 
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of Common
Stock of the Corporation immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership.


This definition of Change of Control is intended to conform to the definition of
a change in control event as set forth in §409A of the Internal Revenue Code and
Treas. Reg. §1.409A-3(i)(5), and shall be so construed. A transaction shall not
be considered to constitute a Change of Control unless it also constitutes a
change in control event for purposes of §409A, and any transaction that
constitutes a change in control event for purposes of § 409A shall be considered
a Change of Control.


“Company” shall mean Deluxe and its Affiliates, as herein defined.


"Disability" shall mean your medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of not less than twelve months and you either have been receiving
disability payments under any plan (including a short-term disability plan or
practice) of the Company for at least three months, or if you are not eligible
to participate in any disability plan, you are unable to engage in any
substantial gainful activity.


“Equivalent Replacement Securities” shall mean other equity securities that are
listed on a national securities exchange (including by use of American
Depository Receipts or any similar method) and are freely transferable under all
applicable federal and state securities laws and regulations, the quantity of
which shall be determined by the Committee in accordance with Section 4(c) of
the Plan.


“Good Reason” shall mean (i) except with your written consent given in your sole
discretion, (a) the assignment to you of any position and/or duties which
represent or otherwise entail a material diminution in your position, authority,
duties or responsibilities, or (b) any other action by the Company which results
in a material diminution in your position (or positions) with the Company,
excluding for this purposes an isolated, insubstantial or inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of written notice thereof given by you and excluding any diminution attributable
solely to the fact that Deluxe is no longer a public company; (ii) any material
reduction in your aggregate compensation and incentive opportunities, or any
failure by the Company to comply with any other written agreement between


Ver. 2/18

--------------------------------------------------------------------------------





you and the Company, other than an isolated, insubstantial or inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of written notice thereof given by you; (iii) the Company’s
requiring you to be based at any location more than 50 miles from your then
current location; (iv) any purported termination by the Company of your
employment which is not effected pursuant to a written notice of termination
specifying the reasons for your termination and the manner by which such reasons
constitute “Cause” (as defined herein); or (v) any request or requirement by the
Company that you take any action or omit to take any action that is inconsistent
with or in violation of the Company’s ethical guidelines and policies as the
same existed within the 120-day period prior to the termination date or any
professional ethical guidelines or principles that may be applicable to you.


"Person" shall have the meaning defined in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its Affiliates, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of stock of Deluxe.


"Qualified Retirement" shall mean any termination of employment that the
Compensation Committee of Deluxe's Board of Directors approves as a qualified
retirement, provided (i) you have at least twenty years of service with Deluxe
and/or its Affiliates (“Service Years”), and (ii) the sum of your age and
Service Years equals or exceeds seventy-five.
        




Ver. 2/18

--------------------------------------------------------------------------------





Performance Goals Schedule










Ver. 2/18